—In a probate proceeding, the petitioner Joann Scamardella, the named executrix under the will offered for probate, appeals, as limited by her brief, from so much of an order of the Surrogate’s Court, Richmond County (D’Arrigo, S.), dated May 21, 1996, as denied her application for preliminary letters testamentary and granted letters of temporary administration to the Public Administrator, and the objectants Anna Stilwell, Vincent Scamardella, Rita Olive, Sophie Ackerman, and Louis Scamardella, cross-appeal from so much of the same order as denied the application of Anna Stilwell for the issuance of temporary letters of administration to her, and granted letters of temporary administration to the Public Administrator.
Ordered that the order is affirmed, with one bill of costs payable to the Public Administrator.
In this contested probate proceeding, the petitioner Joann Scamardella, the named executrix under the subject will and the granddaughter of the deceased, requested that preliminary letters testamentary be issued to her. The objectants, children of the testator and beneficiaries under the will, raised various objections to the issuance of such letters, and the objectant Anna T. Stilwell also petitioned to be appointed the temporary administrator of the estate. The Surrogate declined to appoint either the petitioner or Stilwell, but appointed the Public Administrator as the temporary administrator of the estate. Both the petitioner and the objectants appeal. We now affirm.
We find that the serious and substantial nature of the allegations here support the action taken by the Surrogate (see, SCPA 1412; 707 [1] [e]; Matter of Scheu, 29 AD2d 626; Matter of Smith, 71 Misc 2d 248). Rosenblatt, J. P., Ritter, Thompson and Joy, JJ., concur.